IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1688-12


KEITH JACKSON, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS
 HARRIS COUNTY


		Per curiam.  Keasler, and Hervey, J.J., dissent.

O R D E R


	The petition for discretionary review violates Rule of Appellate Procedure 9.3(b)
because the original petition is not accompanied by 11 copies.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: February 13, 2013
Do Not Publish.